DRAPEAU, J.
After trial by the court, defendant was found guilty of two counts of bookmaking. (Pen. Code, § 337a.) No evidence was presented in his behalf. Application for probation was denied, and he was sentenced to six months in the county jail, sentences on each count to run concurrently.
Defendant was a shoeshine boy in a barbershop. The arresting officer .testified that he saw him talking to people, making notes, and accepting money. The arresting officer asked him how many shoes he had shined that morning, and he said 17. But his hands were clean. He had in his possession $197 in small bills.
One of defendant’s customers gave him $2.00 and said “Two to place on Number 449.” Number 449 was the code symbol for a horse named Iron Pen, running that day at the Del Mar race track. Defendant made a notation on a memorandum pad, and put the pad into a pocket of his shoeshine apron. This pad was taken from defendant, and was a combination betting marker and owe sheet used in bookmaking.
Defendant urges that the evidence is insufficient to sustain the conviction.
Prom the facts stated, the evidence is sufficient. (People v. Newland, 15 Cal.2d 678 [104 P.2d 778] ; People v. Mason, 37 Cal.App.2d 407 [99 P.2d 567] ; People v. Pruitt, 55 Cal. App.2d 272 [130 P.2d 767].)
People v. Woods, 35 Cal.2d 504 [218 P.2d 981], is not the same as the case against defendant.
Defendant also urges that he was convicted twice for the same offense. This point was not raised in the trial court. In any event, the evidence showed a violation of subdivisions 2 and 4 of Penal Code, section 337a. (People v. Jerman, 29 Cal.2d 189 [173 P.2d 805].)
The judgment is affirmed.
White, P. J., and Doran, J., concurred.